I respectfully dissent from the majority opinion in this case for the reason that the services rendered by plaintiff consisted entirely of manual labor, he being a carpenter and employed only to apply siding and roofing to various buildings. Since the services rendered by plaintiff consisted entirely of manual labor, he certainly was not within the definition of "independent contractor" as laid down by Subsection 8 of Section 3 of Act No. 85 of 1926, amending the original Employers' Liability Act, Act No. 20 of 1914, which reads as follows: "* * * any person who renders service, other than manual labor, for a specified recompense for a specified result *Page 608 
either as a unit or a whole, under the control of his principal as to results of his work only, and not as to the means by which such result is accomplished."
In the case of Nesmith v. Reich Bros. et al., 203 La. 928,14 So. 2d 767, 769, this court, in discussing the definition of "independent contractor" within the meaning of the Employers' Liability Act, said:
"The plaintiff in this case rendered service other than manual labor, by furnishing his truck and the cost of operating it. If he had rendered no other service than the furnishing of his truck and the expense of operating it, he would have been classed as an independent contractor, but in addition to that service he furnished his manual labor, and to that extent was an employee, and not an independent contractor. The definition in the statute does not give a formula for determining whether a person who renders a service consisting partly of manual labor and partly of the furnishing of the implements or equipment for the rendering of the service is an employee or an independent contractor. Perhaps the distinction should be made according to the extent of the manual labor furnished, in comparison with any other service rendered, such as the furnishing of the necessary implements or equipment for the rendering of the service. Anemployee does not lose his classification as such, and beclassed as an independent contractor, merely because hefurnishes his own tools or implements or *Page 609 equipment with which he renders the service, even though therecompense is for a specified result, and is not paid as dailyor weekly wages, but is computed upon a specified unit ofmeasure of the result accomplished. * * *
"Our conclusion is that the plaintiff in this case was not an independent contractor but an employee of the defendant, under the Employers' Liability Act. * * *" (All italics ours.)
For these reasons I am of the opinion that the judgment of the district court as affirmed by the Court of Appeal is correct.